Case 2:19-cv-08766-DMG-AGR Document 34 Filed 06/08/20 Page 1 of 5 Page ID #:1015



   1   KRONENBERGER ROSENFELD, LLP
       Karl S. Kronenberger (Bar No. 226112)
   2
       Jeffrey M. Rosenfeld (Bar No. 222187)
   3   150 Post Street, Suite 520
       San Francisco, CA 94108
   4
       Telephone: (415) 955-1155
   5   Facsimile: (415) 955-1158
       karl@KRInternetLaw.com
   6
       jeff@KRInternetLaw.com
   7
       Attorneys for Defendants
   8
   9
 10
 11
 12
 13
 14                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 15
 16    STEPHANIE CUMMINGS,                     Case No. 2:19-cv-08766-DMG-
 17    individually and on behalf of all       AGR
       others similarly situated,
 18                                            STIPULATION TO EXTEND TIME
                    Plaintiff,                 TO RESPOND TO SECOND
 19
                                               AMENDED COMPLAINT
 20          v.
 21                                            Complaint Served: May 18, 2020
       RALPH EMERSON WYER, et al.,             on Defendants Albert Capital LLC,
 22                                            Krauser Companies LLC, N S
                    Defendants.
 23                                            Kearse Holdings LLC, Parkside
                                               Health LLC, Red Cloud
 24                                            Adventures LLC, and Skyrocket
 25                                            Flights LLC; May 19, 2020 on
                                               Defendants B Multack Holdings
 26                                            LLC, Bon Bon Beauty LLC, Brand
 27                                            Health Group LLC, Collins
                                               Company LLC, Dawn Capital LLC,
 28                                            Diana Enterprises LLC, E M
       Case No. 2:19-cv-08766-DMG-AGR            STIP. TO EXTEND TIME TO RESPOND TO
                                                 SECOND AMENDED COMPLAINT
Case 2:19-cv-08766-DMG-AGR Document 34 Filed 06/08/20 Page 2 of 5 Page ID #:1016



   1                                          Marketing Production LLC, Elquest
                                              Empire LLC, Emerson Capital
   2                                          LLC, Gilmore Group LLC, Howard
   3                                          Health LLC, Krauser Wellness
                                              LLC, L & L Industries LLC, M G
   4                                          Industries LLC, Penny
   5                                          Management LLC, Positive
                                              Wellness LLC, Pow Wellness LLC,
   6                                          Rensfield Group LLC, Sargent
   7                                          Enterpises LLC, T M Group LLC,
                                              Thurmonator Focus LLC, Tjones
   8                                          Wellness LLC, Victory Empire
   9                                          LLC, and Zoucha Enterprise LLC;
                                              June 8, 2020 on Defendant
 10                                           Joseph Wyer
 11
                                              Current Response Date: June 8,
 12                                           2020 for Defendants Albert Capital
 13                                           LLC, Krauser Companies LLC, N
                                              S Kearse Holdings LLC, Parkside
 14                                           Health LLC, Red Cloud
 15                                           Adventures LLC, and Skyrocket
                                              Flights LLD; June 9, 2020 for
 16                                           Defendants B Multack Holdings
 17                                           LLC, Bon Bon Beauty LLC, Brand
                                              Health Group LLC, Collins
 18                                           Company LLC, Dawn Capital LLC,
 19                                           Diana Enterprises LLC, E M
                                              Marketing Production LLC, Elquest
 20                                           Empire LLC, Emerson Capital
 21                                           LLC, Gilmore Group LLC, Howard
                                              Health LLC, Krauser Wellness
 22                                           LLC, L & L Industries LLC, M G
 23                                           Industries LLC, Penny
                                              Management LLC, Positive
 24                                           Wellness LLC, Pow Wellness LLC,
 25                                           Rensfield Group LLC, Sargent
                                              Enterpises LLC, T M Group LLC,
 26                                           Thurmonator Focus LLC, Tjones
 27                                           Wellness LLC, Victory Empire
                                              LLC, and Zoucha Enterprise LLC;
 28
       Case No. 2:19-cv-08766-DMG-AGR            STIP. TO EXTEND TIME TO RESPOND TO
                                          1      SECOND AMENDED COMPLAINT
Case 2:19-cv-08766-DMG-AGR Document 34 Filed 06/08/20 Page 3 of 5 Page ID #:1017



   1                                            June 29, 2020 for Defendant
                                                Joseph Wyer
   2
   3                                            New Response Date: July 8, 2020

   4
   5         Plaintiff Stephanie Cummings and Defendants Ralph Wyer, Joseph
   6   Wyer, Island LLC, Emerson Capital LLC, Tjones Wellness LLC, Penny
   7   Management LLC, Sargent Enterprises LLC, Brand Health Group LLC,
   8   Thurmonator Focus LLC, Bon Bon Beauty LLC, Pow Wellness LLC, Positive
   9   Wellness LLC, Howard Health LLC, E M Marketing Production LLC, L & L
 10    Industries LLC, Zoucha Enterprise LLC, Collins Company LLC, Victory
 11    Empire LLC, N S Kearse Holdings LLC, Red Cloud Adventures LLC, Elquest
 12    Empire LLC, B Multack Holdings LLC, Skyrocket Flights LLC, T M Group
 13    LLC, M G Industries LLC, Diana Enterprises LLC, Rensfield Group LLC,
 14    Dawn Capital LLC, Gilmore Group LLC, Krauser Companies LLC, Krauser
 15    Wellness LLC, Parkside Health LLC, Albert Capital LLC, Noble Wellness
 16    LLC, Casey T Industries LLC, Pepper Hill Empire LLC, Albert Cameron LLC,
 17    Glenn Rose Capital LLC, Static Growth LLC, Anthony Companies LLC,
 18    Consistent Motion LLC, Complex Health Illumination LLC, Hussein Health
 19    LLC, and Emerson Capital Ltd. (collectively, “Stipulating Defendants”), by
 20    and through their respective counsel of record, hereby stipulate as follows:
 21          WHEREAS Plaintiff’s Second Amended Complaint was served on
 22    Defendants Albert Capital LLC, Krauser Companies LLC, N S Kearse
 23    Holdings LLC, Parkside Health LLC, Red Cloud Adventures LLC, and
 24    Skyrocket Flights LLC on May 18, 2020; on Defendants B Multack Holdings
 25    LLC, Bon Bon Beauty LLC, Brand Health Group LLC, Collins Company LLC,
 26    Dawn Capital LLC, Diana Enterprises LLC, E M Marketing Production LLC,
 27    Elquest Empire LLC, Emerson Capital LLC, Gilmore Group LLC, Howard
 28    Health LLC, Krauser Wellness LLC, L & L Industries LLC, M G Industries
       Case No. 2:19-cv-08766-DMG-AGR              STIP. TO EXTEND TIME TO RESPOND TO
                                            2      SECOND AMENDED COMPLAINT
Case 2:19-cv-08766-DMG-AGR Document 34 Filed 06/08/20 Page 4 of 5 Page ID #:1018



   1   LLC, Penny Management LLC, Positive Wellness LLC, Pow Wellness LLC,
   2   Rensfield Group LLC, Sargent Enterpises LLC, T M Group LLC,
   3   Thurmonator Focus LLC, Tjones Wellness LLC, Victory Empire LLC, and
   4   Zoucha Enterprise LLC on May 19, 2020; and on Defendant Joseph Wyer
   5   on June 8, 2020;
   6         WHEREAS, Defendants Ralph Wyer, Island LLC, Noble Wellness
   7   LLC, Casey T Industries LLC, Pepper Hill Empire LLC, Albert Cameron LLC,
   8   Glenn Rose Capital LLC, Static Growth LLC, Anthony Companies LLC,
   9   Consistent Motion LLC, Complex Health Illumination LLC, Hussein Health
 10    LLC, and Emerson Capital Ltd. have stipulated that their counsel, Karl S.
 11    Kronenberger, waives services of the Second Amended Complaint on their
 12    behalf as of June 8, 2020;
 13          WHEREAS, Defendants’ deadlines to respond to the Second
 14    Amended Complaint are currently June 8, 2020 for Albert Capital LLC,
 15    Krauser Companies LLC, N S Kearse Holdings LLC, Parkside Health LLC,
 16    Red Cloud Adventures LLC, and Skyrocket Flights LLC; June 9, 2020 for
 17    Defendants B Multack Holdings LLC, Bon Bon Beauty LLC, Brand Health
 18    Group LLC, Collins Company LLC, Dawn Capital LLC, Diana Enterprises
 19    LLC, E M Marketing Production LLC, Elquest Empire LLC, Emerson Capital
 20    LLC, Gilmore Group LLC, Howard Health LLC, Krauser Wellness LLC, L &
 21    L Industries LLC, M G Industries LLC, Penny Management LLC, Positive
 22    Wellness LLC, Pow Wellness LLC, Rensfield Group LLC, Sargent
 23    Enterpises LLC, T M Group LLC, Thurmonator Focus LLC, Tjones Wellness
 24    LLC, Victory Empire LLC, and Zoucha Enterprise LLC; and June 29, 2020
 25    for Defendant Joseph Wyer;
 26          WHEREAS, the parties have agreed to an extension of time for
 27    Stipulating Defendants to respond until July 8, 2020;
 28          WHEREAS, no prior extensions of time have been requested or
       Case No. 2:19-cv-08766-DMG-AGR              STIP. TO EXTEND TIME TO RESPOND TO
                                            3      SECOND AMENDED COMPLAINT
Case 2:19-cv-08766-DMG-AGR Document 34 Filed 06/08/20 Page 5 of 5 Page ID #:1019



   1   granted;
   2         THEREFORE, IT IS HEREBY STIPULATED that the time for
   3   Stipulating Defendants to respond to Plaintiff’s Second Amended Complaint
   4   in this matter shall be extended to July 8, 2020.
   5
   6   Respectfully Submitted,
   7   DATED: June 8, 2020              KNEUPPER & COVEY, PC
   8
   9                                          s/ Kevin Kneupper
                                                      Kevin Kneupper
 10
 11                                     Counsel for Plaintiff
       DATED: June 8, 2020              KRONENBERGER ROSENFELD, LLP
 12
 13
                                              s/ Karl S. Kronenberger
 14                                                Karl S. Kronenberger
 15
                                        Counsel for Defendants
 16
 17
 18
                           Local Rule 5-4.3.4(a)(2)(i) Certification
 19
             Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the document attests
 20
       that concurrence in the filing of the document has been obtained from each
 21
       of the other signatories.
 22
 23
                                                           s/ Karl S. Kronenberger
 24
 25                                                               Karl S. Kronenberger

 26
 27
 28
       Case No. 2:19-cv-08766-DMG-AGR                 STIP. TO EXTEND TIME TO RESPOND TO
                                              4       SECOND AMENDED COMPLAINT
